Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Specie I, claims 1-6, in the reply filed on 08/04/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 7, 9-11 and 13-20 are withdrawn from consideration.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Hannya et al (EP 1645466, of record).
As to claims 1-3, Hannya et al disclose applicant’s claimed vehicle illumination system (Paras. 0040-0140; at least Figs. 1-7, 11-13, 17, 18) including: 
a headlamp (12) mounted on a front portion; 
a communication lamp (light-emitting segments 21a, 21b) disposed on the vehicle body in a region adjacent to the head lamp so as to be visible from ahead of the vehicle; and 
an illumination control unit (44) configured to change a lighting mode of the communication lamp depending on a state of the vehicle.
The limitations “vehicle” and “vehicle body” are not given patentable weight since the vehicle and the vehicle body are not considered part of the claimed vehicle illumination system and/or the vehicle and the vehicle body are not cited positively.
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hannya et al in view of Yasuhara et al (USPgPub 2011/0317441, of record).
As to claim 4, Hannya et al disclose each of the plurality of light emitting segments including a light source and a cover member (a protective layer or cover to enclose and protect the light source) the light source and to transmit light from the light source.
Hannya et al do not disclose the cover member configured to be visible in a color that is the same as or similar to a color of the region in which the communication lamp of the vehicle body is disposed, when the light source is not lit.

In light of this, it would have been obvious to one of ordinary skill in the art to provide Hannya et al’s vehicle illumination system including a configuration disclosed by Yasuhara et al so that the cover member would be visible in a color that is the same as or similar to the color of the region in which the communication lamp of the vehicle body is disposed, when the light source is not lit.

Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 5-6, prior art of the record does not disclose applicant’s claimed vehicle illumination system of claim 5, which includes all limitations of base claim 1, further including a road surface drawing lamp capable of forming a road surface drawing pattern on a road surface, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ASHOK PATEL/Primary Examiner, Art Unit 2879